PER CURIAM.
The fact that the defendant had, at the time of the trial, a place of business in the city of New York, does not satisfy the jurisdictional requirement. Proof of actual residence will alone suffice (Routenberg v. Schweitzer, 29 Misc. Rep. 653, 61 N. Y. Supp. 84, affirmed in [April 2, 1900] 63 N. Y. Supp. 746); and, since this proof is not furnished by the record, the judgment must be reversed, and a new trial ordered. As the question was raised upon the trial, the reversal will be with costs to abide the event. Judgment reversed, and a new trial ordered, with costs to abide the event.